ENERAI.

                     OF   TX-EXAS




                        June 25, 1962

Honorable R. E. Swift        Opinion No. ~~-1360
County Attorney
Anderson County              Re:    Whether Article 6228a-5,
Palestine, Texas                    Vernon's Civil Statutes,
                                    (Senate Bill 17, Acts
                                    1962, 57th Leg., 3rd Called
                                    Session, p. 60, ch. 22, Sec.
                                    1) applies to a County School
                                    Superintendent of Public In-
Bear Mr. Swift:                     structions.
       In your recent letter you request our opinion upon
whether Article 6z?8a-5, Vernon's Civil Statutes Senate Bill
17, Acts 1962, 57th Leg., 3rd Called Session, p. A0, ch. 22
Sec. 1) applies to a County School Superintendent of Public
Instructions.
       Article 6228a-5, which is Senate Bill 17, Acts 1962,
57th Leg., 3rd Called Session, p. 60, ch. 22, Sec. 1, reads
as follows:
             "Local Boards of Education of the Public
       Schools of this state and the Governing Boards
       of the State-supported institutions of higher
       education are hereby authorized to enter into
       agreements with their employees for the pur-
       chase of annuities for their employees as
       authorized In Section &03(b) of the Internal
       Revenue Code of 1954, as amended."
       The question then becomes whether the County Super-
intendent of Public Instructions is an employee of a local
Board of Education of the Public Schools of this state.
       This office, in Opinion WW-1051 (1951), held that a
County School Superintendent Is in fact an officer of the
State. The Court, in Webb County v. Board of School Trustees,
95 Tex. 131, 65 S.W. 878 (19011, stated:
Honorable R. E. Swift, page 2.      (ww-1360)



             "Though in a sense a county officer, and
       though called 'County Superintendent,' he is In
       fact the officer and agent of the State."
       Therefore, you are advised that Article 62&a-5
does not apply to the County School Superintendent, as he
Is a state officer and not an employee of the Local Board
of Education of Public Schools.


                          SUMMARY
             Article 6228a-5 does not apply to County
             Superintendent of Public Instructions as
             he Is a state officer and not an employee
             of the Local Board of Eduoatlon of Public
             Schools of Texas.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas


                                    ByJohn Ii.Hofmann
JHH:mkh:zt                              Assistant

APPROVED:
OPINION COMMITTEE
W. V. Qeppert, Chairman
Marvin Thomas
Harry Hewell
Grady Chandler
FG3VIEWEDFOR THE ATTORNEY CtENERAL
BY: Leonard Pasamore